

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
   
 

 EXHIBIT 10.3

 
                                                                                             
PERFORMANCE UNIT AWARD AGREEMENT


This Performance Unit Award Agreement (the “Agreement”), the accompanying Notice
of Performance Unit Award (the “Notice”), and the 2011 Nonqualified Equity
Compensation Plan of Acxiom Corporation (the “Plan”), constitute the agreement
between Acxiom Corporation (the “Company”) and you with regard to the
Performance Units pertaining to the Company’s common stock (“Common Stock”)
described in the Notice.  Capitalized terms not otherwise defined herein will
have the meanings set forth in the Plan.  In the event of a conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall govern.
 
1.           Acceptance of Terms.  Your acceptance and retention of the award
described in the accompanying Notice, as evidenced by your signature on the
Notice, shall constitute your acceptance of the terms and conditions set forth
in the Notice, this Agreement, and the Plan.
 
2.           Your Rights with Respect to the Performance Units.
 
(a)           Shareholder Rights.  Upon vesting, the Performance Units granted
pursuant to the Notice will entitle you to the all the rights of a shareholder
of the Company’s Common Stock as to the amount of shares of Common Stock
(“Shares”) currently vested.  You will have no shareholder rights with respect
to any unvested Performance Units, and your rights with respect to the
Performance Units will remain forfeitable prior to the date on which such rights
become vested.
 
(b)           Conversion of Performance Units; Issuance of Shares.  Upon the
vesting date, you will be entitled to receive, as soon as administratively
practicable, 100% of the Shares in accordance with the Notice.  No Shares will
be issued to you prior to the date on which the Performance Units vest.
 
3.           Vesting.  Unless otherwise specified by the Compensation Committee
of the Board of Directors, Performance Units shall vest and the restrictions
with respect to the Performance Units shall lapse as set forth in the Notice,
provided that you remain continuously employed by the Company. The provisions of
this Section 3 are subject to the provisions of Section 4 below entitled
“Forfeiture of Shares.”
 
4.           Forfeiture of Performance Units and Shares for Engaging in Certain
Activities.
 
(a)           If at any time during your employment with the Company and/or its
subsidiaries and affiliated companies, or within one year after termination of
your employment you engage in any activity which competes with any activity of
the Company and/or its subsidiaries and affiliated companies, or if you engage
in any of the prohibited activities listed in subsection (b) below, then
 
(i)           any unvested Performance Units granted to you shall be canceled;
 
(ii)           with respect to any Shares received by you pursuant to Section
2(b) above within the three-year period before and the three-year period after
your termination date, you shall pay to the Company an amount equal to the
proceeds of any sale or distribution of those Shares (the “Forfeited Shares”),
or, if still held by you, the aggregate fair market value of such Forfeited
Shares as of the date of vesting; and
 
(iii)           the Company shall be entitled to set off against the amount of
any such Forfeited Shares any amounts owed to you by the Company.
 
 
 

--------------------------------------------------------------------------------

 
(b)           The prohibited activities include:
 
(1)           accepting employment with or serving as a consultant, advisor or
in any other capacity to anyone that is in competition with or acting against
the interests of the Company;
 
(2)           disclosing or misusing any confidential information or material
concerning the Company;
 
(3)           any attempt, directly or indirectly, to induce any associate of
the Company to be employed or perform services elsewhere;
 
(4)            any attempt, directly or indirectly, to solicit the trade or
business of any current or prospective customer of the Company;
 
(5)           the failure or refusal to disclose promptly and to assign to the
Company all right, title and interest in any invention or idea made or conceived
in whole or in part by you in the course of your employment by the Company,
relating to the actual or anticipated business, research or development work of
the Company, or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent or other intellectual property right;
 
(6)           participating in a hostile takeover attempt against the Company;
 
(7)           a material violation of Company policy, including, without
limitation, the Company's insider trading policies; or
 
(8)           conduct related to your employment for which you have been
convicted of criminal conduct or for which you have been assessed civil
penalties.
 
(c)           Upon receipt of any Shares pursuant to Section 2(b) of this
Agreement, you agree to certify, if requested by the Company, that you are in
compliance with the terms and conditions of this Agreement.
 
(d)           You may be released from your obligations under this Section 4
only if the Compensation Committee of the Company’s Board of Directors (the
“Committee”), or its authorized designee(s), determines in its sole discretion
that to do so is in the best interests of the Company.
 
5.           Restriction on Transfer.  Performance Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of by you
except as provided under the Plan, and any unauthorized purported sale,
assignment, transfer, pledge, hypothecation or other disposition shall be void
and unenforceable against the Company.


6.           Taxes.  In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable or state payroll, withholding, income
or other taxes, which are your sole and absolute responsibility, are withheld or
collected from you.



 
2 

--------------------------------------------------------------------------------

 

7.           Amendments.  All amendments to this Agreement shall be in writing;
provided that this Agreement is subject to the power of the Committee and/or the
Company’s Board of Directors to amend the Plan as provided therein, except that
no such amendment to the Plan shall adversely affect your rights under this
Agreement without your consent.


8.           Notices.  Any notice to be given under this Agreement to the
Company shall be addressed to the Company in care of its performance plan
administrator.  Any notice to be given to you shall be addressed to you at the
address listed in the Company’s records.  By a notice given pursuant to this
Section, either party may designate a different address for notices.  Any notice
shall have been deemed given when actually delivered.


9.           Severability.  If any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid.  Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.
 
10.           Applicable Law.  This Agreement shall be governed by the laws
(excluding the conflict of laws rules) of the State of Delaware.
 
11.           Headings.  Headings are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.








 
3 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
